Decree modified by inserting therein the following statement: The notice of election of Henry Calkins, dated October 18, 1932, is inoperative for any purpose whatsoever; and as so modified the decree is affirmed, with costs to all parties, payable out of the estate. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., concurs for affirmance of the decree, and dissents from the modification setting aside the election made by Henry Calkins, on the ground that the issue as to setting aside the notice of election has not been litigated, neither has the appellant requested such relief.